           Case 1:18-cv-07796-VEC Document 55 Filed 02/12/19 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK
                                                  x
GENE SAMIT and JOHN LANTZ, Individually and       :
on Behalf of All Others Similarly Situated,       :
                                                  :       Case No. 1:18-cr-07796-VEC
                                Plaintiffs,       :
                                                  :
                   v.                             :
                                                  :
CBS CORPORATION, LESLIE MOONVES,                  :
JOSEPH R. IANNIELLO, LAWRENCE                     :
LIDING, DAVID RHODES, DAVID R.                    :
ANDELMAN, JOSEPH A. CALIFANO, JR.,                :
WILLIAM S. COHEN, GARY L.                         :
COUNTRYMAN, CHARLES K. GIFFORD,                   :
LEONARD GOLDBERG, BRUCE S.                        :
GORDON, LINDA M. GRIEGO, ROBERT N.                :
KLIEGER, MARTHA L. MINOW, DOUG                    :
MORRIS and SHARI REDSTONE,                        :
                                                  :
                                 Defendants.      :
                                                  x

                                  NOTICE OF APPEARANCE

              PLEASE TAKE NOTICE that Richard F. Hans, a partner with the law firm DLA

Piper LLP (US), who is admitted to practice in this Court, hereby appears as counsel for

Defendant William S. Cohen and requests that all papers in this action be served upon the

undersigned at the address stated below.

Dated: February 12, 2019                          Respectfully submitted,
                                                   /s/ Richard F. Hans
                                                  Richard F. Hans
                                                  DLA PIPER LLP (US)
                                                  1251 Avenue of the Americas
                                                  New York, New York 10020
                                                  Telephone: 212.335.4500
                                                  Facsimile: 212.335.4501
                                                  richard.hans@dlapiper.com

                                                  Counsel for Defendant
                                                  William S. Cohen
